Citation Nr: 0923342	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-27 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for kidney disease, to 
include left renal cell carcinoma, to include as due to 
exposure to ionizing radiation.

2.  Entitlement to an increased rating in excess of 40 
percent prior to March 15, 2001, and in excess of 60 percent 
from March 15, 2001, for degenerative disc disease of the 
lumbar spine (formerly low back strain).

3.  Entitlement to extraschedular consideration under 38 
C.F.R. §§ 3.321(b)(1) and 4.16(b), for degenerative disc 
disease of the lumbar spine prior to February 17, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to 
March 1949, and from January 1951 to May 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions dated since February 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In February 1998, the RO granted an 
increased rating for the Veteran's service-connected low back 
strain from 10 percent to 20 percent disabling, effective 
from August 25, 1997.  The Veteran perfected a timely appeal 
contesting the 20 percent rating assigned for this 
disability.  See Notice of Disagreement, dated April 1998; 
Statement of the Case, dated September 1998; and Substantive 
Appeal (VA Form 9), dated October 1998.

By a March 2001 rating decision, the disability rating for 
the Veteran's low back strain was increased to 40 percent 
disabling, effective from August 25, 1997.  In October 2002, 
the Veteran submitted a statement contending that his back 
strain has gotten progressively worse since August 1997 and 
requested that his claim be reopened.  However, as the 
information of record contains no document from the Veteran 
that clearly expressed his intent to either withdraw his 
appeal, or to limit his appeal to entitlement to a specified 
disability rating, VA was required to consider entitlement to 
all available ratings for that disability.  See AB. v. Brown, 
6 Vet. App. 35, 39 (1993).  Thus, the October 2002 statement 
will be construed for purposes of this appeal as the 
Veteran's intent to continue to appeal to the Board for the 
assignment of a higher rating.  Id.  Therefore, the issue of 
entitlement to an increased rating for low back strain, 
currently evaluated at 40 percent disabling, remained in 
appellate status.

In a January 2005 rating decision, the RO re-characterized 
the Veteran's service-connected low back strain, as 
degenerative disc disease of the lumbar spine, and increased 
the rating from 40 percent to 60 percent disabling, effective 
from March 15, 2001.  In doing so, the RO has assigned 
separate periods of time for different levels of compensation 
during the course of the Veteran's appeal - a practice known 
as staged-rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Accordingly, the Board construes this issue as 
listed on the cover page.

By a separate rating decision, dated September 2001, the RO 
denied the Veteran's claim seeking entitlement to service 
connection for kidney disease, to include left renal cell 
carcinoma, to include as due exposure to ionizing radiation.  
The Veteran perfected a timely appeal contesting the denial 
of this claim to the Board.  See Notice of Disagreement, 
dated November 2001; Statement of the Case, dated August 
2007; Substantive Appeal (VA Form 9), dated September 2007.

The Veteran was granted a total disability rating based on 
individual unemployability (TDIU) pursuant to the regular 
standards set forth in                      38 C.F.R. § 
4.16(a), along with Dependents' Educational Assistance due to 
the permanent nature of the service-connected degenerative 
disc disease of the lumbar spine, with each effective from 
February 17, 2005.  See Rating Decision, dated August 2005.  
Therefore, the issue concerning entitlement to a TDIU rating 
under section 4.16(a) is no longer a part of the current 
appeal.

Notably, however, a review of the record reflects that the 
Veteran has raised the issue of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1), as well as the issue of 
entitlement to an extraschedular TDIU rating under 38 C.F.R. 
§ 4.16(b), in connection with his appeal of an increased 
schedular rating for his service-connected degenerative disc 
disease of the lumbar spine.  As such, the Board is not 
precluded from considering these issues.  See 61 Fed. Reg. 
66749, VAOPGPREC 6-96, slip op. at 15 (1996) (The issue of 
entitlement to a TDIU rating under section 4.16(b), based 
solely upon a disability which is the subject of a current 
appeal, may be considered a component of that higher-rating 
claim to the same extent that the issue of an extraschedular 
rating under section 3.321(b)(1) may be); AB v. Brown, supra.  
Thus, as will be discussed below, the issues of entitlement 
to extraschedular consideration under the provisions of 38 
C.F.R. §§ 3.321(b)(1) and 4.16(b), for degenerative disc 
disease of the lumbar spine, prior to February 17, 2005, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record shows that a kidney disease, to 
include left renal cell carcinoma, was not manifested during 
service or within one year thereafter, and is not related to 
any incident of service, including exposure to ionizing 
radiation.

2.  The Veteran's degenerative disc disease of the lumbar 
spine (formerly low back strain) is manifested by tenderness 
and moderate to severe pain in the low back relieved by 
medication and rest; limitation of lumbar spine motion due to 
pain with forward flexion to 30 degrees or greater; and an 
ability to rise from a chair and walk fluidly, but is not 
more than severely disabling, at least for the period prior 
to March 15, 2001. 
 
3.  The Veteran's degenerative disc disease of the lumbar 
spine is manifested by chronic pain, marked stiffness and 
diffused tenderness in the entire lumbar spine; limitation of 
motion of the lumbar spine with flexion of 10 degrees, 
extension of 0 degrees, lateral flexion/rotation of 10 
degrees and straight leg raising of 45 degrees; an abnormal 
gait requiring use of a cane and brace; and is productive of 
no more than pronounced impairment, at least for the period 
from March 15, 2001. 

4.  At no time during the appeal period, beginning in August 
1997, is there evidence of cord involvement or any evidence 
demonstrating that the Veteran is bedridden or requires long 
leg braces.


CONCLUSIONS OF LAW

1.  A kidney disease, to include left renal cell carcinoma, 
was not incurred in or aggravated by service, and it may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2008).

2.  The criteria for a schedular rating in excess of 40 
percent for degenerative disc disease of the lumbar spine 
(formerly low back strain) are not met, at least for the 
period prior to March 15, 2001.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5286-5295 (1998, 2002), 5235-5243 (2008). 
 
3.  The criteria for a schedular rating in excess of 60 
percent for degenerative disc disease of the lumbar spine are 
not met, at least for the period from March 15, 2001.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5286-5295 (1998, 
2002), 5235- 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R.      
§ 3.159(b)(1) (2008).  This notice must provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental Statement of 
the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

The VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to require notice of all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, however, section § 
5103(a) requires, at a minimum, that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Vazquez-Flores v. Peake, 22 Vet. App. 120 
(2008). 

A review of the record reveals that the Veteran received VCAA 
notice in September 2002 and August 2003, which was after the 
initial adjudication of the claims for service connection and 
an increased rating.  These letters informed the Veteran of 
what evidence was required to substantiate his service 
connection and increased rating claims and of his and VA's 
respective duties in obtaining evidence.  Subsequently, the 
claims were readjudicated in a February 2005 SOC, an August 
2007 SOC, and a December 2007 SSOC.  Mayfield and Pelegrini, 
both supra. 

The Board acknowledges that the notice provided in September 
2002 and August 2003 did not cover all of the elements 
required by Dingess and the recent Vazquez-Flores decision.  
That notwithstanding, the Veteran has not been prejudiced in 
this instance, as the notice letter suggested the types of 
evidence, including both medical and lay evidence, that could 
support the Veteran's claims.  The Veteran and his 
representative were also provided specific rating criteria in 
a statement of the case and in subsequent supplemental 
statements of the cases, which detailed potentially 
applicable criteria for disabilities of spine under both the 
former and revised regulations as well as the criteria for 
claims based on radiation exposure.  See SOC, dated February 
2005; SOC, dated August 2007; and SSOC, dated December 2007).  
The Veteran was scheduled and reported for several VA 
examinations, which paralleled the relevant diagnostic 
criteria.  He and his representative provided specific 
information concerning his disabling manifestations during 
the course of his appeal.  Specifically, they provided 
statements and supporting medical treatment records, which 
discussed the Veteran's service-connected lumbar spine 
disability in terms of relevant symptomatology.  These 
records described the functional effects of his disability on 
his everyday life.  Further, the Veteran provided a medical 
nexus opinion from his doctor in support of his radiation 
claim.  Thus, the Board finds that purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the in the processing of his claims, which was 
demonstrated by way of his actual knowledge, as well as a 
reasonable understanding, of what was necessary to 
substantiate the claims.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  Accordingly, the Board 
finds that the post-adjudicatory notice and opportunity to 
develop the case during the extensive administrative 
appellate proceedings which led the RO decision, and to our 
decision herein, did not affect the essential fairness of the 
adjudication and rendered the notice error non-prejudicial.

The Board also finds that VA has satisfied its duty to assist 
the Veteran in the development of his claims.  The 
evidentiary record contains the service treatment records, 
service personnel records, private medical records, VA 
outpatient treatment reports, VA examinations, report from 
the Defense Threat Reduction Agency (DTRA), report from the 
National Research Council, statement from the Chief Public 
Health and Environmental Hazards Officer, and statement from 
the VA Director of Compensation and Pension Services, various 
"buddy" statements, as well as statements from the Veteran 
and his representative.  Additionally, the Veteran was 
afforded a VA examination in August 2001 for his radiation 
claim.  An expert opinion from the Chief Public Health and 
Environmental Hazards Officer was subsequently obtained in 
May 2007.  Also, the Veteran was afforded a VA examination 
for his increased rating claim in September 1997, September 
2003 and May 2005.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  All pertinent due process requirements 
have been met.  See 38 C.F.R. § 3.103.  It is therefore the 
Board's conclusion that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in development of his claims.

II.  Service Connection for Kidney Disease, to include Left 
Renal Cell Carcinoma 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For certain chronic disorders, per se, including malignant 
tumors, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  However, this presumption is rebuttable by 
probative evidence to the contrary.

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 U.S.C.A. § 
1112(c) or 38 C.F.R. § 3.309(d), a rebuttable presumption of 
service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  These diseases are ones in which the 
VA Secretary has determined that a positive association with 
radiation exposure exists.  In this regard, the Board 
observes that kidney cancer is not one of the diseases listed 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Thus, 
the first method concerning presumptive service connection 
based on exposure to ionizing radiation does not apply in 
this case.  38 U.S.C.A. § 1112(c);  38 C.F.R. § 
3.309(d)(3)(iii).

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b) or established by competent scientific or medical 
evidence to be a radiogenic disease), and if the VA Under 
Secretary for Benefits (USB) determines that a relationship 
does in fact exist between the disease and the veteran's 
exposure in service.  When a claim is based on a disease 
other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA 
shall nevertheless consider the claim under the provisions of 
38 C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b).  In this regard, kidney cancer is listed as a 
radiogenic disease in 38 C.F.R. § 3.311(b)(2).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended that the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(2).

When it has been determined that a veteran has been exposed 
to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the USB for further consideration.  The USB is to 
consider the claim with reference to specified factors and 
may request an advisory medical opinion from the Under 
Secretary for Health; if, after this consideration, the USB 
determines that there is no reasonable possibility that the 
veteran's disease resulted from radiation exposure in 
service, then the USB shall so inform the RO in writing, 
setting forth the rationale for this conclusion.  38 C.F.R. § 
3.311.

Dose data is requested from the Department of Defense in 
claims based on participation in atmospheric nuclear testing, 
and claims based on participation in the U.S. occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence).

The Veteran contends, in essence, that his left renal cell 
carcinoma is the result of exposure to ionizing radiation 
during service.  However, the service treatment records 
reflect no diagnosis or treatment for a kidney disorder, to 
include kidney cancer, while in service.  The record also 
contains no documentation of any complaints or symptoms 
related to kidney cancer in service or within the one year 
presumptive period following separation from service.

The record evidence before the Board indicates exposure to 
ionizing radiation.  The Veteran was a crew member of USS 
BRUSH (DD 745), which was present at Kwajalein Atoll in the 
vicinity of Operation CROSSROADS target ship in 1947.  
However, the service personnel records indicate that he is 
not a confirmed participant in Operation CROSSROADS.  The 
record also contains a private treatment record showing a 
diagnosis of left renal cell carcinoma.  (See Treatment 
Record from Beverly Hospital and Addison Gilbert Hospital 
dated in February 1999).  Also of record is a June 2001 
radiation dose assessment, completed by the Defense Threat 
Reduction Agency (DTRA), providing reconstructed dose 
estimates of ionizing radiation to which the Veteran was 
exposed.  There is also a May 2002 opinion by S. Mather, 
M.D., M.P.H., Chief Public Health and Environmental Hazards 
Officer, stating that, based on DTRA dose estimates that it 
was unlikely that the Veteran's renal cancer can be 
attributable to ionizing radiation in service.

In accordance with recommendations from a May 2003 report 
from the National Research Council, the DTRA provided a 
revised radiation dose assessment in February 2007 (a total 
external gamma dose of 0.073; external upper bound gamma dose 
of 0.17 rem; internal committed alpha dose to the kidney 
0.006 rem; upper bound committed alpha dose to the kidney 
0.056; internal committed beta + gamma dose to the kidney 
(alpha) of 0.052 rem; and upper bound committed beta + gamma 
dose to the kidney of 0.52 rem.  In light of the assessment, 
the Chief Public Health and Environmental Hazards Officer 
offered the opinion in May 2007 that it was unlikely that the 
Veteran's kidney cancer could be attributed to exposure to 
ionizing radiation in service.  This opinion was based on the 
Interactive Radio-epidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health 
(NIOSH).  It was noted that the kidney was considered to have 
a low comparative susceptibility to radiation induced cancer 
and the strength of the evidence linking kidney cancer 
induction to radiation exposure was felt to be weak and 
inconsistent.  As a result, in 2007, the VA Director of 
Compensation and Pension Services ("Director") provided the 
opinion that there was no reasonable possibility that the 
Veteran's kidney cancer resulted from radiation exposure in 
service.  The Director noted that the diagnosis of kidney 
cancer was 51 years after his last exposure to ionizing 
radiation in service and that the Veteran had a 30 to 40 year 
history of smoking.  The opinion reflects that it was based 
on a review of the evidence in its entirety.  Thus, the 
opinions set forth by the VA Chief Public Health and 
Environmental Hazards Officer and VA Director of Compensation 
and Pension Services constitute highly probative evidence 
against a causal connection between the Veteran's current 
left renal cell carcinoma and exposure to ionizing radiation 
in service, as these opinions are based on a revised 
scientific dose estimate provided by the DTRA, as well as a 
review of the entire evidence of record.

The Board acknowledges the March 2000 private medical 
opinion, wherein Dr. T. K. (a urologist) stated that: "the 
possibility exists that [his] renal cell carcinoma could have 
been caused by exposure to some form of radiation, which 
reportedly occurred while he was in the military during World 
War II."  However, a conditional relationship denoted by the 
use of the word "possibility" is simply too speculative.  
This is so because the attempt by the private urologist to 
relate the Veteran's renal cell carcinoma to his period of 
service is not supported by any objective clinical findings 
during service, particularly given the dose estimates 
specific to the Veteran's radiation exposure in service and 
the definitive etiology opinion from Chief Public Health and 
Environmental Hazards Officer in May 2007.  Bloom v. West, 12 
Vet. App. 185, 187 (1999) (A medical statement using the term 
"could," or in the moving party's case, "may" or "possibly," 
without supporting clinical data or other rationale, is too 
speculative in order to provide the degree of certainty 
required for medical nexus evidence.)  See also Bostain v. 
West, 11 Vet. App. 124, 127-28; Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus); and Warren v. Brown, 6 Vet. App. 4, 
6 (1993) (doctor's statement framed in terms such as "could 
have been" is not probative).  Crucially, the Court has also 
held that where a physician is unable to provide a definitive 
causal connection, the opinion on that issue constitutes 
"what may be characterized as 'non-evidence.'"  Perman v. 
Brown, 5 Vet. App. 237, 241 (1993).  The Board finds that Dr. 
K's statement fails to set forth a definitive causal 
relationship between the Veteran's exposure to ionizing 
radiation and the subsequent development of left renal cell 
carcinoma.

Further, the Veteran, as a layperson, is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  As a result, his own assertions and 
that of his service friends do not constitute competent 
medical evidence linking his kidney cancer to exposure to 
ionizing radiation.

Finally, whether or not the kidney cancer is a radiogenic 
disease, the Board finds that the preponderance of the 
evidence shows that no kidney disease, to include left renal 
cell carcinoma, was manifested during the Veteran's periods 
of service or within one year thereafter, and there is no 
probative evidence to establish that his kidney cancer is 
related to any incident of service, including exposure to 
ionizing radiation exposure.  Therefore, the Board determines 
that a kidney disease, to include left renal cell carcinoma, 
was not incurred in or aggravated by service, and that it may 
not be presumed to have been incurred in service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
service connection for kidney disease, to include left renal 
cell carcinoma, as due to exposure to ionizing radiation, is 
denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Increased Rating for Lumbar Spine Disability 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more closely 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

When, as here, the Veteran is requesting an increased rating 
for an established service-connected disability, the present 
level of disability is the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v. West, 13 Vet. App. 31, 35 
(1999).

The Veteran's lumbar spine disability, characterized as 
degenerative disc disease of lumbar spine (formerly low back 
strain), has been rated under the Diagnostic Codes 5292 and 
5295, as 40 percent disabling, effective from August 25, 1997 
through March 14, 2001, and under Diagnostic Code 5293, as 60 
percent disabling, effective from March 15, 2001.  See 38 
C.F.R. § 4.71a, Diagnostic Codes, 5292, 5293, and 5295 
(effective prior to September 26, 2003).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the criteria for rating disabilities of the 
spine.  Effective September 23, 2002, VA revised the criteria 
for rating intervertebral disc syndrome, after the date on 
which the instant claim was filed in August 1997.  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for rating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Disabilities and injuries of the spine are currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  The revised provisions of Diagnostic Code 5293 
were also redesignated as Diagnostic Code 5243 for 
intervertebral disc syndrome, effective September 26, 2003. 
 
The Board is required to consider the claim in light of both 
the former and revised schedular criteria to determine 
whether an increased rating is warranted for the Veteran's 
lumbar spine disability.  The General Counsel for VA has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for the periods from and after 
the effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the former and 
revised regulations considered for the period after the 
change was made.  See VAOPGCPREC 3-2000.  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g). 

Under Diagnostic Code 5292, in effect prior to September 26, 
2003, a maximum 40 percent rating requires severe limitation 
of lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  38 C.F.R. § 4.71a. 
 
Under Diagnostic Code 5295, in effect prior to September 26, 
2003, a 40 percent evaluation was assigned for severe 
disability manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of joint space.  A 40 percent was also assigned 
if only some of these manifestations are present with 
abnormal mobility of forced motion.  38 C.F.R. § 4.17a.  A 40 
percent rating is the highest schedular evaluation assignable 
under Diagnostic Code 5295. 38 C.F.R. § 4.71a. 
 
Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a 40 percent rating was assigned for severe, recurring 
attacks with intermittent relief.  A 60 percent rating was 
assigned for pronounced, persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
attack with little intermittent relief.  A 60 percent rating 
is the highest schedular evaluation assignable under 
Diagnostic Code 5293.  38 C.F.R. § 4.71a. 

Effective September 23, 2002, the revisions to 38 C.F.R. § 
4.71a, Diagnostic Code 5293, intervertebral disc syndrome, 
provide that pre-operative or post-operative intervertebral 
disc syndrome is to be evaluated either on the total duration 
of incapacitating episodes over the past 12 months; or, by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Effective September 26, 2003, 
intervertebral disc syndrome was assigned a new diagnostic 
code number (5243), and the instruction with respect to the 
separate evaluation of neurologic and orthopedic 
manifestations were re-worded and moved to Note 1, following 
the General Rating Formula for Disease and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2004).  The above-mentioned 
instructions were re-phrased to state that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for Disease 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  Id.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56509, 56510 (Sept. 4, 
2002) (indicating that the then-proposed amendment "would 
make editorial changes," but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome"); Schedule for 
Rating Disabilities; The Spine; Correction, 69 Fed. Reg. 
32499 (June 10, 2004).

Pursuant to the first method of evaluation (total duration of 
incapacitating episodes over the 12 month period), the 
revised criteria provide that a 40 percent evaluation is 
warranted if incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 60 percent evaluation is warranted if 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2003, 2008).  The revised schedule does not 
provide for an evaluation higher than 60 percent.

Effective September 26, 2003, the rating provisions for 
spinal disorders were consolidated into a single General 
Rating Formula, excepting the Formula for Rating 
Intervertebral Disc Syndrome.  See 38 C.F.R. § 471a, 
Diagnostic Codes 5235-5243 (2004, 2008).  Thus, the second 
method of evaluation (General Rating Formula) provides that a 
40 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favourable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a.

Note (1) to the General Rating Formula provides that any 
associated objective neurologic abnormalities should be rated 
separately under the appropriate diagnostic code.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004, 2008).  
Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

Although the criteria under former Diagnostic Codes 5290 
through 5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56, 509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion to rating 
spine disabilities under the old criteria.

Background and Analysis:  The record reflects that the 
Veteran filed a claim for an increased rating in August 1997.  
In support of this claim, the Veteran submitted a July 1997 
statement from his private physician, Dr. D. L.  Dr. D. L. 
stated that Veteran was seen for intermittent back pain 
across the lower aspect of his lumbosacral spine, and also 
inferior aspect of the thoracic spine.  There was no 
radiation of pain in the lower extremities.  The Veteran 
reported a history of prior problems with a herniated disc.  
Exam of the lumbosacral spine showed moderate limitation in 
lumbosacral motion with flexion to about 30 degrees, 
extension 5 to 10 degrees, and limited lateral bending.  
Passive straight leg raising was negative.  Neurological 
examination of the lower extremities was normal.  X-rays 
showed mild to moderate DDD at the lumbosacral spine with 
bridging osteophytes at T12-L1.  There was associated facet 
joint arthritis.  Dr. D. L. diagnosed the Veteran with 
chronic low back symptoms associated with facet joint 
arthritis.

A July 1997 statement from Dr. W. M., a private physician, 
noted that the Veteran had pain across his back and 
occasionally down both legs.  There was no bowel, bladder, or 
sexual impairment.  He also noted that the Veteran has tried 
physical therapy, multiple medications, and wore a brace.  
The Veteran reported that walking bent over helped.  Dr. D. 
L. noted that the last examination revealed significant DDD 
and facet arthrosis of the lumbar and cervical spine and that 
the only surgical procedure that might be of value would be 
fusion of the lumbar spine.  He further noted that the 
Veteran's disability was permanent and worsening.  

The Veteran was afforded a VA examination in September 1997, 
during which he reported a history of having injured his back 
in 1946 when he fell down a ladder.  He complained of low 
back pain.  He further noted that the pain does not radiate 
into the lower extremities.  Recent x-rays revealed mild to 
moderate degenerative disc disease at the lumbosacral spine 
with bulging osteophytes at T12-L1.  On physical examination, 
the Veteran walked with a limp favoring his left knee.  There 
was limited range of motion of the back.  Forward flexion was 
30 degrees; backward extension was 5 degrees; right and left 
flexion was 10 degrees; and right and left lateral rotation 
was 10 degrees.  Straight leg raising was positive for back 
pain, but not paresthesias.  He was diagnosed with low back 
pain that was musculoskeletal in origin since 1952 with no 
clinical evidence of motor sensory or nerve compression.

A February 1998 private treatment record from the Ipswich 
Center, Inc. diagnosed the Veteran with faucet arthritis and 
degenerative joint disease of the spine and DDD.  The pain 
varied (i.e., increased with lifting and extreme range of 
motion) and was noted to be from 5 to 10 out of 10 (10 being 
the worst).

A March 1998 MRI showed moderate narrowing of the L4-5 disc 
space and mild narrowing of the other disc levels in the 
lumbar spine.  The alignment and vertebral heights were 
maintained.  The marrow signal was essentially unremarkable.  
The conus was normal in position and appearance.  There was 
no significant disc bulges or herniations.  There was no 
spinal stenosis or foraminal narrowing.  There was mild to 
moderate hypertrophic changes in the lower facet joint.  The 
Veteran was diagnosed with mild to moderate degenerative 
changes in the lumbar spine, but no significant disc bulge, 
disc herniation, or spinal stenosis.  The MRI noted a 
clinical history of numbness down both lower extremities.

A February 1999 private treatment record from Dr. S. B. 
reflects a history of chronic low back pain.

A June 1999 private treatment record from Dr. S. H. reflected 
that the Veteran stood slightly listed to the right.  He was 
able to rise from the chair and walk around the room rather 
fluidly.  His back motion was markedly impaired with only 40 
degrees of forward flexion and 20 degrees of extension.  
There was limited range of motion (10 degrees extension, 20 
degrees flexion, and limited side bending without pain).  The 
treatment record noted that the Veteran was diffusely tender 
over the lumbar region.  There was no significant spasm or 
deformity.  The Veteran was areflexic despite distraction.  
The Veteran demonstrated a slightly broad-based gait, but 
there was no significant foot drop when walking.  He was able 
to do a single leg step up for the left leg, but not the 
right leg.  The Veteran was diagnosed with chronic back pain.  
He noted that review of the September 1998 x-rays did not 
reveal any significant structural abnormalities other than 
mild degenerative disease.  Dr. S. B. suggested a corset 
brace and physical therapy.  He also noted that the 
examination findings were inconsistent with regard to leg 
weakness and that he recommended a neurological consultation.  
(See June 1999 treatment record and July 1999 opinion 
letter).

Private Treatment records from June 2000 to May 2001 from Dr. 
S. B. reflect complaints of chronic low back pain.  A June 
2000 treatment record reflected a diagnosis of cervical 
radiculopathy and chronic low back pain.  An August 2000 
treatment record noted mild tenderness in his low lumbar 
region and passive leg raising was within normal limits.  The 
Veteran was diagnosed with recurrent low back pain, secondary 
to DJD.

The Veteran received physical therapy from June 2000 to 
August 2000, and was discharged in September 2000.  The 
Veteran complained of chronic cervical spine pain that had 
exacerbated over the last few months.  It was noted that his 
symptoms appeared to be consistent with likely DDD effecting 
the cervical spine.  There was some improved range of motion, 
but pain was persistent.

A December 2001 CT scan revealed degenerative change in the 
lumbar spine and shallow scoliosis of the lumbar spine, 
convex right.

A May 2002 CT scan of the lumbar spine revealed DDD at the 
L3-4 and L4-5, but no evidence of disc herniation or 
significant spinal or neural foraminal stenosis.

A September 2002 statement from his private physician, Dr. C. 
S., noted that the Veteran had a long history of low back 
pain.  He noted that the severity of the pain varied and 
occasionally radiated down his left leg.  It was not 
associated with any numbness, tingling, or weakening.  
Although his neurologic examination was normal, there was 
marked stiffness of the lower lumbar spine and moderate 
amount of axial pain.  The CT scan showed multiple areas of 
degenerative arthritis of his lumbar spine with facet 
arthrosis, particularly in the left but no true spinal 
stenosis.  The MRI revealed similar findings with DDD.  Upon 
physical examination, there was diffused tenderness of the 
entire lumbar spine.  There was no exact localizing area of 
tenderness.  He was diagnosed with DDD of the entire lumbar 
and cervical spine.  There was no instability as of the date 
of that examination.  Dr. C. S., in essence, stated that 
surgical intervention would not help the Veteran.

The Veteran underwent another VA examination in September 
2003.  The examiner noted that the Veteran walked with great 
difficulty and had to use a cane.  There was marked stiffness 
of his back and he had great difficulty rising from a chair 
or even in walking.  Physical examination revealed extremely 
diminished range of motion: flexion was 10 degrees, extension 
was 0 degrees, lateral flexion/rotation was 10 degrees and 
straight leg raising was 45 degrees.  He was diagnosed with a 
lower back sprain and extremely limited motion of his lumbar 
spine on the basis of DJD of arthritis with marked 
restriction of motion almost 90 percent reduction on flexion 
of his back.

An April 2005 CT scan revealed a slight grade one 
retrolisthesis of C3.  There was moderate to severe narrowing 
of all of the discs from C3-4 to C6-7 with endplate sclerosis 
and osteophytosis in keeping with moderate DDD.  There was 
moderate narrowing of the C4, C5, and C6 foramina bilaterally 
and the left C7 foramen due to osteophytes.  The impression 
was degenerative changes with multifocal foramina narrowing.
 
Upon VA examination of the spine in May 2005, the Veteran 
complained of constant low back pain.  He rated his pain 7 to 
8 out of 10 (10 being the worst) in the morning and 10 out of 
10 by the afternoon.  He had to stop frequently and rest when 
he walked and lie down and rest in the afternoon.  The 
Veteran also stated that he had some radiation of pain in his 
lower extremities (the left more than the right).  His pain 
varied depending on the weather and the amount and type of 
physical activity.  (i.e. stand to long or walk more than 200 
yards).  He had occasional numbness in the right foot, but no 
specific weakness.  He had fallen several times and inured 
his left knee.  He used a cane and a back brace.  The Veteran 
was unable to put on his socks and shoes.  He could, for the 
most part, undertake all of the activities of daily living.  
The Veteran's gait with a cane in his right hand was with his 
back forward flexed by about 20 degrees and with both knees 
and hips never achieving more than a 20 degree hip and knee 
flexion.  The Veteran had flat lordosis of 0 degrees.  In 
general and when standing, he had to hold onto an edge.  He 
could straighten to a vertical posture, but could not go 
beyond vertical towards extension at all.  He can forward 
flex through his hips to 30 degrees with the lordosis not 
moving at all.  He could only tilt to the left and to the 
right to 5 degrees.  Rotation increased back discomfort.  The 
ranges of motion were repeated several times without any 
change in range of motion, but some increase in discomfort 
with each repetition of the motion.  The straight leg raising 
on the left was at 5 degrees and 20 degrees on the right with 
a negative Laseque's sign.  The Veteran's back pain increased 
lying supine on the examination table.  

The neurologic examination deep tendon reflexes were positive 
and negative at the knees, even with reinforcement, and 
negative at the tendon Achilles.  Motor strength was 
extraordinary difficult to test.  The Veteran could not 
dorsiflex either of his great toes.  He could dorsiflex his 
ankles, but only in the 3 out of 5 range.  He could plantar 
flex his ankle on the left in the 3 out of 5 range and on the 
right in the 4 out of 5 range, but with a great deal of 
cogwheel rigidity.  The Veteran's sensory was noted to be 
complex.  Essentially he could feel pin anywhere on his 
entire anatomy including his abdomen, but only felt pressure 
in the lower extremities.  Light touch, however, is intact.  
The VA examiner diagnosed the Veteran with DDD of the lumbar 
spine.  He noted that the functional impairment associated 
with his back pain, as well as his cardiac condition and his 
neurologic impairment was not related to his back.
 
With respect to the period prior to March 15, 2001, the Board 
observes that the Veteran is already receiving a 40 percent 
disability for his lumbar spine disability, which is the 
maximum rating under former Diagnostic Codes 5292 and 5295.  
Hence, an increased rating is not assignable under these 
codes.

Accordingly, the Board has examined the evidence prior to 
March 15, 2001, and finds that the Veteran's lumbar spine 
disability does not warrant an increased rating in excess of 
40 percent, due to the medical evidence showing that the 
Veteran had moderate to severe low back pain relieved by 
medication and rest, and tenderness of the entire back.  The 
Veteran demonstrated forward flexion of lumbar spine that 
ranged from 30 to 40 degrees with observable painful motion, 
as well as pain at the extremes of range of motion, with no 
additional functional limitation due to pain, fatigue, 
weakness, lack of endurance or incoordination on repetitive 
motion.  In fact, the record shows that a private physician 
in June 1999 objectively observed that the Veteran was able 
to rise from a chair and walk around the examination room 
rather fluidly.  Moreover, as the pertinent medical evidence 
is not tantamount to pronounced intervertebral disc syndrome; 
or, clinically characteristic of any episodes of 
incapacitation where bed rest was prescribed by a physician, 
or of ankylosis of the thoracolumbar spine, an increased 
rating is not warranted for this relevant time period.  See 
38 C.F.R. § 4.71a, former and revised Diagnostic Codes 5285, 
5286, 5289, 5293, 5243 (2001, 2008), and General Rating 
Formula (2008).

With respect to the period from March 15, 2001, the Board 
observes that the Veteran is already receiving a 60 percent 
disability for his lumbar spine disability, which is the 
maximum rating under former and revised Diagnostic Codes 5293 
and 5243.  Hence, an increased rating is not assignable under 
these codes.

Moreover, for the period from March 15, 2001, the medical 
evidence shows that the Veteran's lumbar spine disability is 
currently manifested by chronic pain, marked stiffness, and 
diffused tenderness of the entire lumbar spine.  He 
demonstrates flexion of 10 degrees, extension of 0 degrees, 
lateral flexion/rotation of 10 degrees and straight leg 
raising of 45 degrees.  Thus, in light of the fact that the 
Veteran clinically shows lumbar spine motion, the Board may 
not rate his degenerative disc disease of the lumbar spine as 
ankylosis.  Moreover, although the record shows that the 
Veteran has great difficulty in rising from a chair or 
walking, has an abnormal gait (back forward flexed by about 
20 degrees), and uses a cane and brace, there is no evidence 
showing that his service connected lumbar spine disability 
results in him being bedridden.  Additionally, there is no 
evidence of a required use of long leg braces.  Since the 
Veteran's service connected lumbar spine disability does not 
involve cord involvement, the fact that he wears a back brace 
is of no consequence in determining whether he meets the 
requirement for the next higher rating of 100 percent under 
former Diagnostic Code 5285.  Hence, the Board determines 
that no other schedular rating criteria (former or revised) 
provides a basis for a rating higher than 60 percent for the 
Veteran's degenerative disc disease of the lumbar spine, for 
the period from March 15, 2001.

The Board also recognizes that the revised regulations, 
effective September 26, 2003, allow for a possible scheduler 
rating based upon alternative separate, combined ratings for 
chronic orthopedic and neurological manifestations of a 
lumbar spine disability.  The August 1997 private examination 
and the September 1997 VA examination did not reveal sensory 
or motor deficits of either lower extremity.  A March 1998 
MRI noted a clinical history of numbness in the lower 
extremities.  The June 1999 examination revealed inconsistent 
neurological findings and recommended a neurological 
consultation.  Although the treatment records from June 2000 
indicate a diagnosis of cervical radiculopathy, the VA 
examiner in May 2005, after review of the record and 
examination of the Veteran, concluded that the Veteran's 
neurologic impairment was not related to his back.  Thus, a 
separate rating for objective neurologic abnormality is not 
warranted.  Accordingly, the application of the facts to the 
Note (1), following the general rating formula for diseases 
and injuries of the spine, does not provide a basis on which 
a rating in excess of 40 percent prior to March 15, 2001, and 
in excess of 60 percent from March 15, 2001, may be justified 
for the Veteran's degenerative disc disease of the lumbar 
spine.
 
In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  

ORDER

Entitlement to service connection for left renal cell 
carcinoma, to include as due to exposure to ionizing 
radiation, is denied.

Entitlement to an increased schedular rating in excess of 40 
percent prior to March 15, 2001, and in excess of 60 percent 
from March 15, 2001, for degenerative disc disease of the 
lumbar spine (formerly low back strain) is denied.


REMAND

In an April 1998 statement, the Veteran related that his was 
unemployed due to his low back disability.  In a March 2006 
written statement, the Veteran elaborated that he used a 
walker and that he spent several hours a day lying on his 
back to ease his chronic pain.  He further notes that his 
pain makes sleeping at night difficult and that there was no 
treatment that can ease his discomfort (which is confirmed by 
the medical evidence of record).  In a December 2006 written 
statement, the Veteran in essence, asserts that he was 
totally disabled due to his service-connected back injury, 
which was not reflected by the 60 percent assigned rating.  
Such factors affecting the Veteran's employment status raised 
the issues of extraschedular consideration under 38 C.F.R. §§ 
3.321(b)(1) and 4.16(b) for degenerative disc disease of the 
lumbar spine, at least for period prior to February 17, 2005.

In order to give the Veteran every consideration with respect 
to the present appeal concerning the service-connected 
degenerative disc disease of the lumbar spine, and to ensure 
full compliance with due process requirements in light f the 
holdings of the Court and the VA General Counsel, it is the 
opinion of the Board that additional development is 
warranted.


Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran and 
his representative of the elements of a 
claim for an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), as well as for a 
claim for an extraschedular TDIU rating 
under 38 C.F.R. § 4.16(b), and permit the 
Veteran full opportunity to supplement 
the record as desired.
 
2.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular rating 
for degenerative disc disease of the 
lumbar spine pursuant to 38 C.F.R. § 
3.321(b)(1) and under 38 C.F.R. § 4.16(b) 
are met, for the period prior to February 
17, 2005.  If such criteria are met for 
this relevant period, the case should be 
referred to Under Secretary for Benefits 
or the Director of the Compensation and 
Pension Service for appropriate action.  
If the benefit sought on appeal remains 
adverse to the Veteran, the Veteran and 
his representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


